DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 9,986,302 in view of Seo et al. US 2006/0212902, or in view of Sun et al. US 2013/0332584 or in view of Lepine et al. US 2005/0073579.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention differs in that it explicitly claims parameters in the information table.  This is merely a narrower version of the invention that those of ordinary skill would consider an obvious variant because the parameters in the table are well-known parameters in the art.  As can be seen in the rejection below the prior art of Seo (Figure 11A and [0117]) and Sun ([0001] teach the claimed parameters.
Claim No.
16/924,126
US 9,986,302
1
A reception apparatus, comprising: circuitry configured to 

receive signaling information not depending on a service, the signaling information including an information table related to a service, 


the information table including a service identification (ID), a channel number, a service category, 


and transport protocol selection information, the transport protocol selection information used for indicating a transport protocol for use in a specific service from a plurality of transport protocols conforming to a standard;

receive a content provided by the specific service that is transmitted according to the transport protocol indicated by the transport protocol selection information included in the signaling information 

and reproduce the content received according to the transport protocol indicated by the transport protocol selection information, 





Claim 4 line 3-4, 18-19




Seo (Figure 11A and [0117]) and Sun ([0001] teach the claimed parameters.


Claim 4 lines 3-7





Claim 4 lines 7-9, 18-19





Claim 4 lines 10-13





wherein the information table includes a destination IP address.
Sun [0046]
3
wherein the information table includes a port number.
Sun [0046]
4
wherein the information table includes information on capability.
Seo Figs. 11A-B
5
wherein the information table includes an identification identifying a service.
Seo Figs. 11A
6
wherein the information table includes a channel number of a service.
Seo Figs. 11A
7
wherein the information table includes a category of a service.
Seo Figs. 11A
8
wherein the information table includes a name of a service.
Seo Figs. 11A
9
wherein the information table includes protection information of a service.
Lepine [0030]


	Claims 10-21 contain analogous features as in claims 1-9 and are therefore, rejected for similar reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422